                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:17-CV-00224-GCM
 BARRINGTON BOYD,                                )
                                                 )
                 Plaintiffs,                     )
                                                 )
    v.                                           )          ORDER
                                                 )
 TIAA-CREF INDIVIDUAL AND                        )
 INSTITUTIONAL SERVICES, LLC
 TEACHERS INSURANCE AND
 ANNUITY ASSOCIATION OF
 AMERICA,
                                                 )
                 Defendants.                     )
                                                 )

         THIS MATTER COMES before this Court on Plaintiff’s Motion to Compel a 30(b)(6)

Deposition (Doc. No. 17) and Defendant’s Motion to Strike Supplemental Initial Disclosures and

Declaration (Doc. No. 30). The Court held a discovery conference in this matter on November 15,

2018.

         For the reasons stated in the conference, the Court GRANTS Plaintiff’s Motion to Compel

a 30(b)(6) Deposition. The Plaintiff will have thirty (30) days from entry of this Order to conduct

the deposition. This deadline can only be extended if the 30(b)(6) designee’s travel schedule will

not allow the deposition to take place within the time period. The first four topics listed on the

Notice of Deposition remain as topics appropriate for the deposition. The Parties are instructed to

contact Chambers as soon as the deposition has taken place to facilitate the scheduling of a

summary judgment hearing.




                                                1
       For the reasons stated in the conference, the Court will withhold ruling on the Motion to

Strike Supplemental Initial Disclosures until after the summary judgment hearing. Defendant’s

Motion to Strike Plaintiff’s Declaration is DENIED.

       SO ORDERED.


                                     Signed: November 16, 2018




                                               2
